Kent, Ch. J.
The lessor and his family abandoned the premises in 1778. In 1785', the landlord had a right to re-enter for non-payment of rent, and he then sold the land. In 1789; Kason, under his title takes possession. Here, then, is certainly 14 years’ possession, and after that we will presume a regular re-entry at common law. Ee-entry is a matter in pais, and not of record. In the case cited against Wilson, which was determined in January term, 1803, an affidavit of arrears was presumed. In the authority from the court of errors, the notice from the mortgagee was presumed to have been regular. Judgment, therefore, must be for the defendant.
Judgment for the defendant.